In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Bangs County (Turbow, J.), dated September 28, 1999, which denied his objection to an order of the same court (Spegele, H.E.), dated May 6, 1999, which, after a hearing, inter alia, directed the entry of a judgment against him for child support arrears in the sum of $5,070.98.
.Ordered that the order is affirmed, with costs.
Family Court Act § 439 (e) provides that an aggrieved party may submit to a Family Court Judge specific written objections to the final order of the Hearing Examiner within 35 days after the mailing of the order to such party. Since the father did not timely submit written objections to the Hearing Examiner’s final order of support, the Family Court properly refused to consider the objections on this ground.
*474Moreover, the Family Court also properly refused to consider the father’s objections on the ground that he failed to file proof of service of a copy of the objections on the mother (see, Matter of Rinaldi v Rinaldi, 239 AD2d 506; Matter of Fokine v Prisciantelli, 208 AD2d 534). O’Brien, J. P., Santucci, Florio and Schmidt, JJ., concur.